Citation Nr: 0011483	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  98-21 106	)	DATE
	)
	)




THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
February 1998 decision of the Board of Veterans' Appeals 
(Board) denying the claim for a rating higher than 20 percent 
for the veteran's service-connected lumbosacral strain.  




REPRESENTATION

Moving Party Represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

James L. March, Counsel




INTRODUCTION

This matter is before the Board as an original action on the 
motion of the veteran alleging CUE in a February 1998 Board 
decision which denied his claim for a rating higher than 20 
percent for his service-connected lumbosacral strain.  

The veteran requested reconsideration of the decision, but 
reconsideration was denied in December 1998.  In the letter 
advising him that his Motion for Reconsideration had been 
denied, the Board notified the veteran that, in light of 
Public Law No. 105-111 and VAOPGCPREC 1-98, it was also 
construing the motion as a request for revision of the 
February 1998 decision on the grounds of CUE.  The veteran 
was notified that the Board was engaged in promulgating 
regulations to carry out the provisions of Public Law No. 
105-111 and that consideration of his claim was deferred 
until the regulations were finalized.  

In a May 1999 letter, the Board informed the veteran that, 
despite what was said in the December 1998 letter, the 
veteran's motion for reconsideration would not be considered 
a CUE motion unless the veteran or his representative 
informed the Board otherwise within 60 days.  

The Board has construed the response of the veteran's 
representative as a motion for CUE.  



FINDINGS OF FACT

1.  In February 1998, the Board denied the claim for a rating 
higher than 20 percent for the veteran's service-connected 
lumbosacral strain.  

2.  The veteran has not alleged any error in the February 
1998 Board decision in terms that explain why the result of 
that decision would have been manifestly different but for 
the alleged error.  

3.  The correct facts, as they were known at the time, were 
before the Board and the statutory or regulatory provisions 
extant at the time were correctly applied.  



CONCLUSION OF LAW

The veteran's motion fails to allege, with the requisite 
specificity, a claim of CUE in the February 1998 Board 
decision.  38 U.S.C.A. §§ 5107, 7105, 7111 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.104, 3.105(a), 20.1404 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges CUE in the Board decision of February 
1998, in failing to grant a higher disability rating for his 
service-connected lumbosacral strain.  Until recently, a 
claimant was precluded from collaterally attacking a prior 
final Board decision by alleging CUE in a rating decision 
that was subsumed in that decision.  Smith v. Brown, 
35 F.3d 1516 (Fed. Cir. 1994).  

However, effective on November 21, 1997, the provisions of 
Pub. L. No. 105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. 
§ 7111 (West Supp. 1999)) permit challenges to decisions of 
the Board on the grounds of CUE.  Final regulations amending 
the Rules of Practice before the Board were promulgated and 
became effective on February 12, 1999, providing for 
procedures to challenge prior Board decisions on the basis of 
clear and unmistakable error.  64 Fed. Reg. 2134-2141 (1999).  

It is apparent, however, that Congress, in creating § 7111, 
intended VA to follow the established case law defining CUE.  
64 Fed. Reg. 2134, 2137 (1999).  This case law is found 
primarily in the precedent opinions of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the "Court").  CUE is defined in Rule 1403(a) 
of the Rules of Practice (codified at 38 C.F.R. § 20.1403(a)) 
as "the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The review for CUE in a prior Board decision must be based on 
the record and the law as it existed when that decision was 
made.  64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(b)); see Russell v. Principi, 3 Vet. App. 310, 314 
(1992).  

In Russell, the Court propounded a three-pronged test for 
determining when there was CUE present in a prior decision.  
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. 
App. at 313-14.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . .  If a claimant-
appellant wishes to reasonably raise CUE 
there must be some degree of specificity 
as to what the alleged error is and, 
unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to 
why the result would have been 
manifestly different but for the alleged 
error.  It must be remembered that there 
is a presumption of validity to 
otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).  
Thus, as a threshold matter, a claimant must plead CUE with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim.  See Phillips v. Brown, 10 Vet. 
App. 25 (1997) (distinguishing denial of CUE due to pleading 
deficiency and denial of CUE on merits); Luallen v. Brown, 
8 Vet. App. 92 (1995).  

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. at 44.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, nonspecific claim of error cannot constitute a 
valid claim of clear and unmistakable error.  Id.  

As noted hereinabove, in a February 1998 decision, the Board 
denied the veteran's claim for a disability rating greater 
than 20 percent for the service-connected lumbosacral strain.  
The veteran requested reconsideration of the decision, but 
reconsideration was denied in December 1998.  

In the letter advising him that his Motion for 
Reconsideration was denied, the Board notified the veteran 
that, in light of Public Law No. 105-111 and VAOPGCPREC 1-98, 
it was also construing the motion as a request for revision 
of the February 1998 decision on the grounds of clear and 
unmistakable error (CUE).  The veteran was notified that the 
Board was engaged in promulgating regulations to carry out 
the provisions of Public Law No. 105-111 and that 
consideration of his claim was deferred until the regulations 
were finalized.  

In a May 1999 letter, the Board informed the veteran that, 
despite what was said in the December 1998 letter, the 
veteran's Motion for Reconsideration would not be considered 
a CUE motion unless the veteran or his representative 
informed the Board otherwise within 60 days.  

The veteran's representative responded in a statement 
received by the Board in June 1999.  The representative 
stated that the veteran "feels a clear and unmistakable 
error was committed by the Board in their decision of 
February 27, 1998.  [The veteran] sites [sic] the failure to 
invoke 38 C.F.R. § 4.7."  That regulation provides, "Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned."  

Although the statements of the veteran and his representative 
have been construed to be a CUE motion, he has offered no 
particular errors made by the Board.  Indeed, in citing 38 
C.F.R. § 4.7, it is apparent that the veteran is merely 
alleging that the Board did not weight the evidence 
appropriately.  Such allegations can never rise to the 
stringent definition of clear and unmistakable error.  Fugo 
v. Brown, 6 Vet. App. at 44.  

The veteran has made no allegations to the effect that the 
correct facts, as they were known at the time, were not 
before the Board or that the statutory or regulatory 
provisions extant at the time were incorrectly applied.  See 
Russell, 3 Vet. App. at 313.  Absent such an allegation, the 
veteran's "motion" has framed the issue of CUE with 
insufficient specificity.  

Because the veteran's motion fails to allege CUE with the 
requisite specificity, there is no requirement that the Board 
address the merits of the issue.  64 Fed. Reg. at 2139 (1999) 
(codified at 38 C.F.R. §  20.1404); see Fugo v. Brown, 6 Vet. 
App. 40, 45 (1993).  Accordingly, the motion must be denied 
due to the absence of legal merit.  64 Fed. Reg. at 2139 
(1999) (codified at 38 C.F.R. §  20.1404(b)); see Rivers v. 
Gober, 10 Vet. App. 469, 472-73 (1997); Luallen v. Brown, 
8 Vet. App. 92, 96 (1995).  



ORDER

The veteran's motion to revise or reverse the February 1998 
decision of the Board, which denied his claim for a rating 
higher than 20 percent for the veteran's service-connected 
lumbosacral strain, is insufficiently specific; therefore, 
his motion is denied.  



		
	STEPHEN L. WILKINS
Member, Board of Veterans' Appeals


 


